DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
 Claims 1-22 are allowed.
REASONS FOR ALLOWANCE
Regarding Claim 1 – 
Closest prior art Spruce (US 2018/0187648) disclose a control system for a wind turbine wherein the control system is configured to [A method of controlling a wind turbine is provided. Data is obtained that identifies, based on forecast data, one or more future periods of time during which it would be desirable to over-rate the wind turbine] (Abstract): 
calculate an initial torque/active power control setpoint [by “over-rating”] desired to be generated by the wind turbine based on a first operating conditions [during “full load operation”] of the wind turbine (FIG. 2, ¶ [0008]; The term “over-rating” is understood to mean producing more than the rated active power during full load operation by controlling turbine parameters such as rotor speed, torque or generator current); 
calculate at least one maximum reactive power limit desired based on: 
at least one maximum electric capacity in the first operating conditions [“full load operation”] of the wind turbine [refer to “a” above] (FIG. 2, ¶ [0008]), and 
the initial torque/active power control setpoint desired [“see a” above”], such that the at least one maximum electric capacity is not exceeded [Over-rating may also be used in constant speed turbines, for example constant speed active stall turbines. In this case, only the power signal is over-rated and each turbine in the power plant, or each turbine in a subset of the power plant, sends an over-rating demand to the PPC which monitors the total output and reduces the amount of over-rating if the total output is above the rated output of the power plant](¶ [0086]); and  
wherein the control system [by 130] is configured to calculate the at least one maximum reactive power limit desired [by the over reacting controller] which corresponds to a reactive power [As an alternative, the over-rating controller may be part of the PPC controller 130 … The PPC 130 also receives commands from the grid, for example from the grid operator to boost or reduce active or reactive power output in response to demand or a fault on the grid. Each wind turbine's controller communicates with the PPC 130] which can be generated without applying electric limitations to the initial torque/active power control setpoint desired [The controller may also receive commands from the grid, for example from the grid operator to boost or reduce active or reactive power output in response to demand or a fault on the grid] (¶ [0043-0044]), and 
wherein the control system [130] is configured to generate an active power greater than a rated  active power [The power plant set point may be above the rated power output of the plant, i.e. the whole plant is over-rated] (¶ [0045]) based on the at least one maximum reactive power limit desired [see “b"] lower than the84106TEL. 801.326.1982FAX. 801.990.46013Serial No. 16/731,626Docket No. Pons 19.53Third Response and Amendment rated reactive power required [As an alternative, the over-rating controller may be part of the PPC controller 130 … The PPC 130 also receives commands from the grid, for example from the grid operator to boost or reduce active or reactive power output in response to demand or a fault on the grid. Each wind turbine's controller communicates with the PPC 130] (¶ [0044]).
Spruce is silent to disclose:
send the at least one maximum reactive power limit desired lower than a rated reactive power required to a central control system of a farm wherein the wind turbine is disposed.
Spruce disclose “at least one maximum reactive power limit (refer to “d” above) and a “rated reactive power” (refer to “e” above). Moreover, Spruce’s “over-rating” is used to boost or reduce reactive power in response for a demand or fault on the grid” (refer to Spruce ¶ [0043-0044]). Additionally, Spruce’s “over-rating” is the difference between the total power plant output and the nominal or rated power plant output, (not specifying active or reactive power from a maximum and rated reactive power) (refer to Spruce ¶ [0046]). Therefore, Spruce does not disclose limitation “I”. Moreover, prior arts fails to disclose limitation “I” when considering the remaining limitation in claim 1. 
Therefore with respect to Claim 1 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests –
A control system for a wind turbine wherein the control system is configured to: 
calculate an initial torque/active power control setpoint desired to be generated by the wind turbine based on a first operating conditions of the wind turbine; 
calculate at least one maximum reactive power limit desired based on: 
at least one maximum electric capacity in the first operating conditions of the wind turbine, and 
the initial torque/active power control setpoint desired, such that the at least one maximum electric capacity is not exceeded; and 
send the at least one maximum reactive power limit desired lower than a rated reactive power required to a central control system of a farm wherein the wind turbine is disposed, 
wherein the control system is configured to calculate the at least one maximum reactive power limit desired which corresponds to a reactive power which can be generated without applying electric limitations to the initial torque/active power control setpoint desired, and 
wherein the control system is configured to generate an active power greater than a rated  active power based on the at least one maximum reactive power limit desired lower than the 84106TEL. 801.326.1982FAX. 801.990.46013Serial No. 16/731,626Docket No. Pons 19.53Third Response and Amendmentrated reactive power required.
Similarly to Claim 1, regarding limitation “I” in Claim 1, Claim 11. Spruce does not disclose limitation “I”. Moreover, prior arts fails to disclose limitation “I” when considering the remaining limitation  in claim 11. 
Therefore, with respect to Claim 11 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests –
A control method of a wind turbine comprising the following steps: 
calculating an initial torque/active power control setpoint desired to be generated by the wind turbine based on a first operating conditions of the wind turbine; 
calculating at least one maximum reactive power limit desired based on: 
at least one maximum electric capacity in the first operating conditions of the wind turbine; and 
the initial torque/active power control setpoint desired, such that the at least one maximum electric capacity is not exceeded; 
sending the at least one maximum reactive power limit desired lower than a rated reactive power required to a central control system of a farm wherein the wind turbine is disposed, 
wherein the step of calculating the at least one maximum reactive power limit desired which corresponds to the reactive power which can be generated is carried out without applying electric limitations to the initial torque/active power control setpoint desired; and 
generating an active power greater than a rated active power based on the at least one maximum reactive power limit desired lower than the rated reactive power required.
Similarly to Claim 1, regarding limitation “I” in Claim 1, Claim 21. Spruce does not disclose limitation “I”. Moreover, prior arts fails to disclose limitation “I” when considering the remaining limitation in claim 21. 
Therefore, with respect to Claim 21 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests –
A control system for a wind turbine, wherein the control system is configured to: 
calculate an initial torque/active power control setpoint desired to be generated by 84106TEL. 801.326.1982FAX. 801.990.460110Serial No. 16/731,626Docket No. Pons 19.53Third Response and Amendmentthe wind turbine based on a first operating conditions of the wind turbine; 
calculate at least one maximum reactive power limit desired based on: 
at least one maximum electric capacity in the first operating conditions of the wind turbine, and 
the initial torque/active power control setpoint desired, such that the at least one maximum electric capacity is not exceeded; and 
send the at least one maximum reactive power limit desired lower than a rated reactive power required to a central control system of a farm wherein the wind turbine is disposed, 
wherein the control system is configured to calculate the at least one maximum reactive power limit desired which corresponds to the reactive power which can be generated without applying electric limitations to the initial torque/active power control setpoint desired, and 
wherein the control system is configured to generate an active power greater than a rated active power without exceeding the limit set by an apparent power based on the at least one maximum reactive power limit desired lower than the rated reactive power required.
Similarly to Claim 22, regarding limitation “I” in Claim 1, Claim 22, Spruce does not disclose limitation “I”. Moreover, prior arts fails to disclose limitation “I” when considering the remaining limitation in claim 22. 
Therefore, with respect to Claim 22 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests –
A control system for a wind turbine, wherein the control system is configured to: 
calculate an initial torque/active power control setpoint desired to be generated by the wind turbine based on a first operating conditions of the wind turbine; 
84106TEL. 801.326.1982FAX. 801.990.460111Serial No. 16/731,626Docket No. Pons 19.53Third Response and Amendmentcalculate at least one maximum reactive power limit desired based on: 
at least one maximum electric capacity in the first operating conditions of the wind turbine, and 
the initial torque/active power control setpoint desired, such that the at least one maximum electric capacity is not exceeded; and 
send the at least one maximum reactive power limit desired lower than a rated reactive power required to a central control system of a farm wherein the wind turbine is disposed, 
wherein the control system is configured to calculate the at least one maximum reactive power limit desired which corresponds to the reactive power which can be generated without applying electric limitations to the initial torque/active power control setpoint desired, and 
wherein the control system is configured to generate an active power greater than a rated active power based on a final reactive power setpoint calculated for the wind turbine of the farm which in turn is based on the at least one maximum reactive power limit desired lower than the rated reactive power required.
Any comments considered necessary by applicant must be submitted no later than the payment of
the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.















/JOSEPH ORTEGA/Examiner, Art Unit 2832